Order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated March 28, 1974, which affirmed three judgments (one as to each appellant) of the Civil Court of the City of New York, Kings County, all dated June 25, 1973, affirmed, without costs or disbursements. The termination of appellants’ occupancy of the subject premises, insofar as challenged, was in accordance with the provisions of section 307 of the Education Law. Hopkins, Acting P. J., Damiani, Christ and Hawkins, JJ., concur. [77 Misc 2d 999.]